Citation Nr: 1705644	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  15-12 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for bilateral hearing loss disability.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1970 until August 1971.

These matters come before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.  In an April 2013 statement, the Veteran indicated that he received treatment in April 2013 for a hearing loss disability at the audiology department of the VA Medical Center (VAMC) in Marion, Illinois. The Veteran contends that during the April 2013 VA appointment he was diagnosed with high frequency hearing loss. A review of VA treatment record reflect a hearing loss "problem", which was last modified on April 17, 2013. A review of the claims folder reflects that the April 2013 audiometric treatment record identified by the Veteran has not been associated with the Veteran's claims folder.

The duty to assist applies to potentially relevant documents. Schafrath v. Derwinski, 1 Vet. App. 589, 593-94 (1991) (noting duty to assist requires effort to secure records that are potentially relevant or explanation for failure to do so); Talley v. Brown, 6 Vet. App. 72, 74 (1993) (holding that duty to assist was breached because RO failed to secure records that were potentially relevant). In regard to the Veteran's claim for service connection for bilateral hearing loss and tinnitus, the Board finds that the April 2013 examination is potentially relevant and an attempt must be made to secure those records from the VAMC in Marion, Illinois.

In regard to the claim for service connection for a skin disorder, the claims file includes an April 2013 VA medical opinion, in which the examiner opined that it is not at least likely as not that the Veteran's granuloma annular was incurred or caused by his military service. The examiner explained that during service the Veteran was not diagnosed with granuloma annular, but rather was treated for tinea pedis. While the examiner provided a medical opinion in regard to the Veteran's granuloma annular, the examiner failed to provide an opinion in regard to the Veteran's diagnosed tinea corporis and tinea pedis. (See February 2007 and November 2006 private medical records). 

The Veteran was afforded another VA medical examination in March 2015. The examiner opined that it is less likely as not that the Veteran's granuloma annular and tinea pedis was incurred or caused by his in-service complaint of sore feet and fungus. The examiner's conclusion was based partly on the Veteran's report of having athlete's feet in 1957, approximately 13 years prior to his military service. (Inferring that his skin disorder associated with his feet pre-existed service).  

Generally, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except where clear and unmistakable evidence demonstrates that the injury or disease existed prior and was not aggravated by service. 38 C.F.R. § 3.304(b) (2016). The claims folder reflects that upon entrance, the Veteran was noted with normal skin with no history of a skin disease. (See July 1969 Report of Medical Examination and July 1969 Report of Medical History). The claims folder does not consist of clear and unmistakable evidence demonstrating that the injury or disease existed prior and was not aggravated by service. Instead, the claims folder reflects that the Veteran was treated for fungus of the feet in 1971 during his military service. Based on the above, the Board finds that the Veteran was sound upon active duty entrance.

When a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). As such, the Board finds the March 2015 and the April 2013 opinions to be inadequate and must remand for a supplemental opinion discussing, which considers the entire claims folder, to include the above noted evidence. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his bilateral hearing loss and tinnitus, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include the VAMC in Marion, Illinois and associate them with the claims file.

2. After associating all newly acquired  records with the claims file, obtain a supplemental clinical opinion. The examiner is requested to furnish the following opinions:

Whether it is at least as likely as not (50 percent or greater) that the Veteran has a current hearing loss disability related to, or aggravated by, his military service, and 

Whether it is at least as likely as not (50 percent or greater) that the Veteran has tinnitus related to, or aggravated by, his military service. 

The claims folder should be reviewed in conjunction with such examination. Any opinion should include a complete rationale.  The examiner should consider the entire claims.  If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

3. Obtain a supplemental opinion in regard to entitlement to service connection for a skin disorder, to include granuloma annular, tinea pedis, and tinea corporis. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's skin disorder is related to, or aggravated by, his active military service.

The examiner should consider the entire claims file to include: a.) the STRs, to include the May 1971 and June 1971 chronological record of medical care; b.) the Veteran's statements in regard to his skin condition; and c.) the Veteran's post-service medical records; to include the April 2013 and March 2015 VA medical examinations. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

4. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




